     11




1

2

3

4

5                                                ~~~! L
                                                          Gr~r~i'~'t~li~~ ~o'~~~ ~t 469~g

6
                                                                                                 E~~r
7

8                             UNITED STATES DISTRICT COURT

9                            CENTRAL DISTRICT OF CALIFORNIA
10

11         OXY-HEALTH,LLC. A CALIFORNIA         No.: 2:18-cv-04066-MWF (SSx)
           LIMITED LIABILITY COMPANY
12

13
                        PLAINTIFF,

14
           V.
                                                    ] STIPULATED
15
           H2 ENTERPRISES,INC., A              TECTIVE ORDER
           CALIFORNIA CORPORATION; CHING
16         WEN YEH,AN INDIVIDUAL,AKA
           WEN YEH; EACH DOING BUSINESS
17         AS OXYCHAMBERS.COM
           AND DOES 1-50,INCLUSIVE
18
                        DEFENDANTS
19

20

21      ///

22        ///

23      ///

24      ///
                                                                     f i La is r i   Lu. 4%_ u .' o


25 '~   ///




26 ' ///

27      ///

28      ///
                                                                              _-
                                            OXY-HEALTH V. H2 ENTERPRISES,INC,ET AL.
                                           fPRnP(~SF.nI STTPiTT,ATFn PROTFCTTVF nRDFR
                                                          ~n . :~/~i,~/ i%i1         ~c ~i`.~~~~I ~ i~   ~c ,:~`'~ ~~1~..
                               1t1~ 1 M'il   "., 1 /jib                        %~%
                                                                                                                            ~ ~I




1          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff
2     Oxy-Health, LLC., a California Limited Liability Company ("PLAINTIFF") and
3    Defendants, H2 Enterprise, Inc. (erroneously sued as H2 Enterprises, Inc.), a California
4    corporation ("H2") and Ching Wen Yeh, an Individual("WEN")(collectively, H2 and
5     WEN shall be referred to as, "Defendants"), along with their respective undersigned
6    counsel, that the following provisions of this [Proposed] Stipulated Protective Order
     (the "Order") shall govern disclosure and use by the parties of all documents,
8    testimony, exhibits, interrogatory answers, responses to requests to admit and any other
9    materials and all other information disclosed, exchanged or provided by the Parties in
to the above-referenced action (the "Action"), or provided by or obtained from any non-
11 parties in this Action.
12         Good cause exists to grant this Order because the Parties have developed certain
13   business and proprietary information while conducting business throughout the years
14   which could, if misused,. confer a unfair benefit on the other, and because the Parties
15   seek certain documents and information in discovery (e.g., price and customer lists,
16   profit and loss statements, financial and tax records, and tracking, advertising and
l~   marketing methodologies), which, if disclosed to the public (and in some cases the
18   Parties) or the Parties' competitors may unnecessarily invade the privacy of the Parties
19   and cause severe economic harm. This information may include, among other things,
20   private and confidential information and information that "[d]erives independent
21   economic value, actual or potential, from not being generally known to the public or to
22   other persons who can obtain economic value from its disclosure or use" and may be
23   "the subject of efforts that are reasonable under the circumstances to maintain its
24   secrecy" under California Civil Code § 3426.1. Moreover, there is no valid reason any
25   of the Parties to this action should be allowed to, or need to, release such information to
26   the public. Thus, the Parties seek special protection from disclosure of this information
27   and hereby agree to the following terms of this Stipulated Protective Order.
28         1.     All Information produced or disclosed in the Action s1~all be used solely2
                                                               OXY-HEALTH V. H2 ENTERPRISES,INC,ET AL.
                                                             ~PRnPOSFnI STTPiTi.ATFn PRnTF('TiVF ORnFR
                                                     ~n . :.~t~i ,ir
                            ~~    ~TIJ1 F~1   r~i~                     i~i~ :+i      ,:_y.~ ~r~ll + i►~r   ~:,:~~':~ ~~I~..   ~ ~




1    for the prosecution or defense (including any appeal therefrom) of the Action and shall
2    not be used for any other purpose.
3           2.     When used in this Order, the term:
4                  (a)    "Confidential Information" shall mean all documents, materials,
5    items and testimony, and all information contained therein, containing:
6                         (i)     trade secrets or other confidential research, development,
~    financial, proprietary, or commercial information that may be subject to a protective
8    order under FRCP 26(c)(1)(G);
9                         (ii)    confidential,      non-public                   private       personal             information,
t o including without limitation any contact information (i.e., address and tielephone
11 number);

12                        (iii)   proprietary business or confidential financial information,
13   including without limitation any commercially sensitive information;
14                       (iv)     nonpublic contracts; sales or advertising information; client
15   and customer lists; and information that is protected from disclosure by statute,
16 regulation or otherwise;
1~                        (v)     Banking and tax information;
18                       (vi)     Sales information, including without limitation, any lists of
19   clients, artists, or customers.

20                (b)     "Disclosing Party" shall refer to any party to this Action and any
21   non-party disclosing or producing Confidential Information or Highly Confidential
2 2 Information in connection with this Action.
23                (c)     "Discovery Material" shall refer to all items or information that are
2 4 produced, filed, or generated in disclosures or responses to discovery in this Action by
25   any Party or nonparty, regardless of the medium or manner in which it was stored,
26   generated, or maintained.
2~                (d)     "Document" shall have the same meaning as provided in Rule 34 of
28   the Federal Rules of Civil Procedure, and shall include, without limitation, all original,,
                                                          OXY-HEALTH V. H2 ENTERPRISES, INC, ET AL.
                                                        fPRnPnfiFnl ~TTPiTT,ATFn PRnTF('TTVF. (~RnF.R
                           rL'~ ~r~,_~ ~.~im;.;;;,i rte._. :° ; :..~_.,;r ;:~ ~s   :_ti_.,~~ ~~   ;:.s
                                                                                                     = ~U:~~ ::_.,




1    written, recorded, electronic, or graphic materials, and all copies, duplicates or abstracts
2    thereof including, but not limited to, notes on documents including information
3    contained therein or derived therefrom.
4                (e)      "Information" shall include individual documents and records
5    (including associated metadata) whether on paper, film or other media, as discrete files
6    stored electronically, optically, or magnetically, or as a record within a database,
~    archive, or container file, including emails, messages, word processed documents,
8    digital presentations, spreadsheets, and database content.
9                (~       "Receiving Party" shall refer to any party to this Action and any
1o   non-party that receives "Confidential Information" or "Highly                                    Confidential
11   Information."

12               (g)      "Oxy-Health" shall refer to Plaintiff.
13         3.     A Disclosing Party's designation of Discovery Material as Confidential
14 Information constitutes a representation by that Party that there is that there is a
15   reasonable good faith basis for such designation of such Discovery Material.
16         4.     Such Confidential designation shall not include information that (a) was, is
1~   or becomes public knowledge, not in violation of this Protective Order or any other ~
18   obligation of confidentiality, (b) was or is acquired from a third party having no
1g   obligation of confidentiality to the Designating Party, (c) was or is already in the
2o   possession of the non-disclosing Party, or(d) a Party has the right to obtain independent
21 of this litigation.
22         5.     Unless otherwise ordered by the court or permitted in writing by the
23   Disclosing Party, a Receiving Party may disclose Confidential Information only to:
24               (a)      counsel of record in this Action, as well as counsel's employees to
25         whom it is reasonably necessary to disclose the information in connection with
26         this Action;

2~               (b)      the named parties including in-house counsel, officers, directors, and
28         employees of the Receiving Party to whom disclosure is reasonably necessary fo4
                                                               OXY-HEALTH V. H2 ENTERPRISES,INC,ET AL.
                                                             ~PRnPnSFnI ~TTPiTT.ATF.D PRnTF.C'TiVF nRnF,R
                                   ♦t11~1 ~~1   1 r~i~   ~n .:'~~G,t/ ii1 iv   ,:~,~::~~~11 ~ iv   ~:.:~~'~ III'..   ri




1 ~~          this Action;
2                   (c)      experts, consultants, or investigators including their staff who have
3             signed the Acknowledgment attached hereto as E~ibit A;
4                   (d)      outside photocopying, microfilming, or database service providers,
5            trial support firms, graphic production services, litigation support services, and
6            translators engaged by the parties during this Action to whom disclosure is
             reasonably necessary for this Action;
8                   (e)      the court, any court to which a party petitions for discovery of a non-
9            party, any appellate court, necessary court personnel, and jurors;
to                  (~       court reporters and their staff, stenographers or video operators,
11           professional jury or trial consultants, mock jurors, and professional vendors to
12           whom disclosure is reasonably necessary for this Action;
13                  (g)      during their depositions and deposition preparation, witnesses in the
14           Action to whom disclosure is reasonably necessary and who have signed the
15           Acknowledgment attached hereto as E~ibit A (although such individuals shall
16           not be permitted to retain any copies);
17                  (h)      any mediator or arbitrator engaged by the named parties in
18           connection with this Action;

19                  (i)      the author or recipient of a document containing the Confidential
20           Information or a custodian or other person who otherwise possessed or knew the
21           information; and
22                  (j)      other persons only after notice to all parties and upon order of the
23           Court, or upon written consent of the Disclosing Party.
24           6.     A Disclosing Party may designate "Highly Confidential Information"
25     under the terms of this Order any document, material, item, deposition testimony, or
26     information that is filed with the Court or produced in discovery if such party in good
27     faith reasonably believes that disclosure of the Highly Confidential Information to
28     persons other than those identified below in Paragraphs 4(a), (c), (d), (e), (~, (g), (h)~
                                                             OXY-HEALTH V. H2 ENTERPRISES, INC, ET AL.
                                                           fPROPnSFDI STTPTILATFn PR(~TFC'TiVF ORnF.R
                                                      .n . :~~G ,i/
                           ~~   ♦t1J 1 !41   1 r/i:                 i~ :y   :,y'C~~~11 ~ iv   ~::,~'O ~~/~..   ~ r~




1    and (i) of this Order, and any individual specifically designated in Paragraph 4.j to
2    receive access to Highly Confidential Information is either:
3          (1)     So highly sensitive or other confidential that its disclosure to the opposing
4          party would present a significant risk of serious harm to the business of any party or
5          non-party;
6          (2)    Intimate, private personal information regarding any individual, including
~          without limitation, any contact information (i.e., address and telephone number);
8          (3)    Non public contracts;
9          (4)     Tax and banking information;
10         (5)     Sales information, including without limitation, any lists of clients, artists, or
11         customers;

12         (6)    Non publicly available financial information; and
13         ('7~   Personal correspondence:

14                (a)    counsel of record in this Action, as well as counsel's employees to
15         whom it is reasonably necessary to disclose the information in connection with this
16         Action;                                                                                                    ~I

1~                (b)    experts, consultants, or investigators including their staff who have
18         signed the Acknowledgment attached hereto as E~ibit A;
19                (c)    outside photocopying, microfilming, or database service providers, trial
2o         support firms, graphic production services, litigation support services, and
21         translators engaged by the parties during this Action to whom disclosure is
22         reasonably necessary for this Action ("Outside Services Organizations")•
23                (d)    the court, any court to which a party petitions for discovery of a non-
24         party, any appellate court, necessary court personnel, and jurors;
25                (e)    court reporters and their staff, stenographers or video operators,
26         professional jury or trial consultants, mock jurors, and professional vendors to
2~         whom disclosure is reasonably necessary for this Action;
28                (fl    during their depositions and deposition preparation, witnesses in th6
                                                          OXY-HEALTH V. H2 ENTERPRISES, INC, ET AL.
                                                        fPROP(~SFnI STTPiTLATFn PRnTFCTTVF nRnFR
                           ~~ ~r~; ~ ~,, .. ~ r~.~ .~ .:•~~..,r:1 :s ~ ,. ;.- .~~ r :s - ,:~;~ a ire., . ::.!



1          Action to whom disclosure is reasonably necessary and who have signed the
2          Acknowledgment attached hereto as E~ibit A (although such individuals shall not
3          be permitted to retain any copies);
4                 (g)    any mediator or arbitrator engaged by the named parties in connection
5          with this Action;
6                 (h)    the author or recipient of a document containing the Confidential
~          Information or a custodian or other person who otherwise possessed or knew the
8          information; and
9                 (i)    other persons only after notice to all parties and upon order of the
1o         Court, or upon written consent ofthe Disclosing Party.
11         7.      Such Confidential designation shall not include information that (a) was, is
12 or becomes public knowledge, not in violation of this Protective Order or any other
13 obligation of confidentiality,(b) was or is acquired from a third party having no obligation

14 of confidentiality to the Designating Party, (c) was or is already in the possession of the
15 non-disclosing Party, or(d)a Party has the right to obtain independent ofthis litigation.
16         g.      Designation of documents or other material as containing Confidential or
1~   Highly Confidential Information as set forth in Paragraphs 4 and 5 of this Order may be
18   made at or prior to the time of production of documents, materials or items by any Party or
1g   nonparty by stamping or otherwise affixing the legend, "CONFIDENTIAL" /
20 "CONFIDENTIAL-SUBJECT                    TO      PROTECTIVE               ORDER" or "HIGHLY
21 CONFIDENTIAL" / "HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY"
22   on each page deemed Confidential or Highly Confidential, respectively, in a manner that
23   does not interfere with the legibility of the document. The Disclosing Party must limit
24   designations of Confidential and Highly Confidential Information to only those parts of
25   documents, testimony, or affixing, such Confidential or Highly Confidential Information '~
26   shall be designated as Confidential or Highly Confidential in writing at the time it is
2~   delivered to the Receiving Party.
28                Information or material produced in an electronic medium (such as floppy
                                                                                                7
                                                        OXY-HEALTH V. H2 ENTERPRISES,INC,ET AL.
                                                      ~PR(~POSF,nI STiPiTi.ATFn PRnTF('TTVF(IRnFR
                            ~'ti ~TIJ 1 ~' i~   .. 1 Rio   ~n ., ;:~~_/i ,~~ ..~ t• ■
                                                                             iii ~v     .           t•
                                                                                           '•• 11 ~ r1.
                                                                                         y1'~~~_~
                                                                                                          ~c
                                                                                                          ■i.,:~ .s.           ~ ~'~i
                                                                                                                       ~~)„:~~ .:~~.




1    diskette, CD, DVD or tape) is to be designated as Confidential Material by marking or
2    labeling the medium container with one of the legends specified in Paragraph 6 above. If
3    any person or entity who receives such a designated electronic medium prints or otherwise
4    transfers to another medium any of the information contained on the electronic medium,
5    any resulting document or other medium shall be marked by that person or entity as
6    Confidential Material in accordance with Paragraph 6 above or this Paragraph 7.
~           A party that makes original documents or materials available for inspection need not
8    designate them for protection until after the Receiving Party that conducted the inspection
9    has indicated which material it would like copied and produced. During the inspection and
1o   before the designation, all of the material made available for inspection shall be deemed
11 "CONFIDENTIAL" / "CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER"
12   or "HIGHLY CONFIDENTIAL" / "HIGHLY CONFIDENTIAL-ATTORNEYS'
13 EYES ONLY". After the Receiving Party has identified the documents it wants copied
14   and produced, the Disclosing Party must determine which documents, or portions thereof,
15   qualify for protection under this Order and affix the appropriate legend before producing
16   ~e documents.

1~          9.     A Disclosing Party may designate as Confidential or Highly Confidential any
1g   portion of a transcript from a deposition or a transcript from other pretrial or trial
19   proceedings deemed to contain such material. The Disclosing Party shall advise the court
2o   reporter and counsel of record at the beginning and end of the testimony containing
21 Confidential or Highly Confidential Information ("Confidential Testimony") either orally
22   at the deposition or in writing no later than ten (10) calendar days after receipt from the
23   court reporter of the final deposition transcript. During such ten-day period, the parties
24   shall treat the entire transcript as Highly Confidential.
25         The reporter shall mark "CONFIDENTIAL" / "CONFIDENTIAL-SUBJECT
26   TO PROTECTIVE ORDER" or "HIGHLY CONFIDENTIAL" / "HIGHLY
2~   CONFIDENTIAL-ATTORNEYS' EYES ONLY" on the face of the transcript at the ~
28   beginning and end of any portions of Confidential Testimony. Transcripts containing
                                                                OXY-HEALTH V. H2 ENTERPRISES, INC, ET AL.
                                                              fPRnPnSFnI ~TTPiTi.ATF,n PR(~TFC'TTVF nRnF.R
                                                           ~n . ~~~/ ,~I
                              `~   ~t/71 !`U   "', 1 ~i~                 i%i~ :ti   ,hti:wi~~ll ~ iti   ~::y~'~ ~~1~...~ ~{~1




1    Confidential Testimony shall have an obvious legend on the title page that the transcript
2    contains Confidential [or Highly Confidential] Information, and the title page shall be
3    followed by a list of all pages (including line numbers as appropriate) that have been
4    designated as Confidential or Highly Confidential. At the request of any party, the court
5    reporter shall prepare a separate, original transcript that does not contain the Confidential
6    Testimony. Copies of the transcript for counsel's use may contain both the Confidential
~    Testimony and other testimony in a single volume. Pages of transcribed deposition
8    testimony or e~ibits to depositions that reveal Confidential [or Highly Confidential]
9    Information must be separately bound by the court reporter and may not be disclosed to
1o   anyone except as permitted under this Order.
11         The failure to timely designate deposition testimony as Confidential Testimony
12 waives any such designation unless otherwise ordered by the Court or agreed to in
13 writing by all parties.
14         The use of a document as an e~ibit at a deposition shall not in any way affect its
15 designation         as   "CONFIDENTIAL"                       /     "CONFIDENTIAL-SUBJECT                                    TO
16 PROTECTIVE               ORDER" or "HIGHLY                            CONFIDENTIAL" / "HIGHLY
1~   CONFIDENTIAL-ATTORNEYS'EYES ONLY".
18         10.    If the Receiving Party wishes to disclose information or documents
19 designated at Confidential or Highly Confidential to any expert or consultant who is a
2o   current or former employee, supplier, vendor, consultant, expert or in a similar
21 relationship with a competitor (including any subsidiary, affiliate, or related entity) the
22   following procedures must be followed:
23                a.        The Receiving Party must first provide the Disclosing Party with
24   written notice (by e-mail or letter) of the intended disclosure;
25                b.        Within ten (10) business days after receipt of this notification, the
26 Disclosing Party may object in writing (by e-mail or letter) to the proposed disclosure;

2~                c.        If the written objection is made within the required time, the Parties ~
28   shall meet and confer within ten (10) business days after the receipt of the writte9
                                                               OXY-HEALTH V. H2 ENTERPRISES,INC,ET AL.
                                                             fPR(~POSF.nI STTPiTi,ATF.n PRnTF.('TTVF, nRnF.R
                          s"~S CI?~aaama~l2S61 Fl~         ~ffi~9 ~e1'DOo~i7~9                    2



1    objectio      f the bjection is not res           e objecting party           wi in fourteen (14)
2    bus' ess days of oncluding t       meet and c fer move          a           ctive o der precluding
3      e disclosure oft e info    ation or document,                s                 3~- _~ ~
4                         As long as these procedures are followed, no information or
5    docu    nt shall be dis osed until the          y after the   st day to file a              for a
6    pro cove order (where o protectiv order is sought) or u             n the       rt's order denying
7    an~objecting party's motion`~protection.
8           1 1.   Each expert, advisor, consultant, fact witness, potential fact witness, or any
9    Outside Services Organizations who receives) Confidential or Highly Confidential
to I Information shall be shown a copy of this Order and be advised of its contents. Each
11   such individual shall execute the written acknowledgement attached hereto as E~ibit
12

13          12.    Any person or entity in possession of Confidential or Highly Confidential
14   Information shall maintain those materials in a reasonably secure manner, and shall not
15   reveal or discuss such information to or with any person not entitled to receive it, so that
16   the Confidential or Highly Confidential Information is not further disclosed or used in
l~   any manner inconsistent with this Order. The protections conferred by this Order cover
18   not only the protected information itself, but also any information copied or extracted
19   therefrom, as well as copies, excerpts, summaries, or compilations thereof, plus
20   testimony, conversations, or presentations by parties or counsel to or in court or in other
21   settings that might disclose protected material to persons not authorized to receive such
22   material. Confidential or Highly Confidential Information may be disclosed only to the
23   named plaintiff.
24          13.    Nothing in this Order shall be construed as limiting a Disclosing Party's
25   use of its own Confidential or Highly Confidential Information. If the Disclosing Party
26   disseminates its own Confidential or Highly Confidential Information outside of the
27   confines of this Order, such information shall no longer be subject to this Order. In
28   addition, nothing in this Order shall prevent or in any way limit disclosure, use o0
                                                       OXY-HEALTH V. H2 ENTERPRISES,INC,ET AL.
                                                     fPROP(~SFnI STTPiTLATFn PRnTF.C.'TiVF nRnFR
                               ~lIJs1 ~:Illl::;wll r~i_:    iu : :.~~.~~1:~~ i~i~ :v   ~   •II ~ iN   ic:,:~(:'..3 ~~]'::~~ ~_i~~




1    dissemination of any Confidential or Highly Confidential Information that:
2                (a)      is or became public knowledge, not in breach of this Order;
3                (b)      was acquired by a party from anon-party having the right to disclose
4          such information; or
5                (c)      was learned by a party as a result of that party's own independent
6          efforts, investigation, or inquiry.
~                If a dispute arises as to disclosure limitations for any specific Confidential
8    Information, the burden shall be on the party seeking unlimited disclosure to prove that
9    such Confidential Information was lawfully obtained through the above means or
10   sources.

11         14.   If a Receiving Party learns that, by inadvertence or otherwise, it has
12 disclosed Confidential or Highly Confidential Information to any person or in any
13   circumstance   not     authorized           under this               Order, the       Receiving           Party          must
14 immediately/not later than three (3) calendar days after learning of the disclosure (a)
15 notify in writing the Disclosing Party of the unauthorized disclosures; (b) use its best
16   efforts to retrieve all unauthorized copies of the Confidential or Highly Confidential
1~   Information; (c) inform the person or persons to whom unauthorized disclosures were ~'
18   made of all the terms of this Order; and (d) request such person or persons to execute
19   the Acknowledgment that is attached hereto as E~ibit A.
20         15.   If a Receiving Party is served with a subpoena or a court order issued in
21   another litigation or an investigation that compels disclosure of any Confidential [or
22   Highly Confidential] Information, that Receiving Party must: (a) promptly notify in
23   writing the Disclosing Party and provide it with a copy of the subpoena or court order;
24 (b) promptly notify in writing the individual or entity who caused the subpoena or order
25 to issue in the other litigation or investigation and provide it with a copy of this Order;
26   and (c) cooperate with respect to all reasonable procedures pursued by the Disclosing
2~   Party whose Confidential Information may be affected.
28                        isclosing                        ust noti                        g Pa          within fiv
                                                                                                                                    1
                                                                  OXY-HEALTH V. H2 ENTERPRISES,INC,ET AL.
                                                                fPROPn~FPI STTPiTLATFn PRnTF.C'TTVF nRnFR
                               tt11.1 ~Illll::,;wil r~i_~   :i~:~:r,~/~1%~'~ ~• ■   ..    r    ~• ~~    _     ,+




1
                                                                                                               ~ ~
     calendar da    o r eiving the notice                     a     mpanying informa '                      s to seek
2    a protec ve order fr        the co              to avoid disc                       the Confidential or Highly
3    Confi ential Information.                                                           ~ ~~- ~~- ~
4                  (a)    If the Disclosing Party timely seeks a protective order, the Receiving
5          Party served with the subpoena or court order shall not produce any Confidential
6          or Highly Confidential Information before a determination by the court from
           which the subpoena or order issued, unless the Disclosing Party consents to such
8          production in writing. The Disclosing Party.shall bear the burden and expense of
9          seeking protection of its Confidential or Highly Confidential Information in the
10         court that issued the subpoena or court order.
11               (b)     ~f~re~isclosing Party~o object or seek a protective order from
12        the cou within ten (10) cale                  ar days of re wing the no' e a d accompanying
13        info     ation, the Re i             g Party may produce                       e Confidenti              hly
14        Con ~dential Information responsive to the subpoena or court order.
15               (c)      Nothing in these provisions should be construed as authorizing or
16        encouraging a Receiving Party in this Action to disobey a lawful directive from
l~        another court.
18         16.     Inadvertent failure to designate materials as Confidential or Highly
19   Confidential at the time of production may be remedied by supplemental written notice
20   by the Disclosing Party. The Disclosing Party must notify the Receiving Party within
21   two (2) calendar days after discovering that it inadvertently failed to designate the
22   information as confidential. If such notice is given, all documents, materials, or
23   testimony so designated shall be subject to this Order as if they had been initially
24   designated as Confidential to the extent that such documents, materials, or testimony
25   fall within the definition of Confidential or Highly Confidential Information.
26   Therefore, the Receiving Party should notify any non-party to whom disclosure was
27   made about the confidentiality designation.
28                 The foregoing provision shall not apply to any documents that ha
                                                                                   12
                                                                 OXY-HEALTH V. H2 ENTERPRISES,INC,ET AL.
                                                               ~PROP(~~Fnl ~TTPiTLATFn PRnTFC'TTVF nRnF.R
       1    ~ already otherwise become publicly available.
      2            17.   When a Disclosing Party gives notice to a Receiving Party that certain
       3    inadvertently produced material is subject to a claim of privilege or other protection, the
       4    obligations of the Receiving Party are those set forth in Fed. R. Civ. P. 26(b)(5)(B).
      5     Insofar as the parties are subject to an order or reach an agreement under Fed. R. Evid.
      6     502(d) or (e), such order or agreement is incorporated by reference herein with regard to
            the effect of disclosure of a communication or information covered by the attorney-
      8     client privilege, work product protection, or another privilege or protection. This
      9     provision is not intended to modify whatever procedure may be established in such an
      io order or stipulation.
      11           18.   No party shall be obligated to challenge the propriety of a designation of
      12    Confidential or Highly Confidential Information when initially received, and a failure to
    a ~
            do so shall not preclude a subsequent challenge thereto. If,                e,            'ects

V   6' 14   t      signa ion o     on i en is or    ig y     on i entia n ormation un er         is   rder,
       5                                                     .-

~
~     16

      17

3~ ~ 18


      21                                                             The documents subject to that
      22 application will be treated as Confidential or Highly Confidential until the Court rules.
      23    Nothing in this Order shall be construed as preventing any party from objecting to the
      24    designation of any documents as Confidential or Highly Confidential or preventing any
      25    party from seeking further protection for any material it produces in discovery.
      26                         ardin the propriety of           a ion of particular Confidential or
      2~    Highly Confidential Info        'on or in o             rotected by the attorney-client
      28    privilege, wor        uct doctrine, or other protection shall be submitte        -   Court f
                                                                                                        13
                                                          OXY-HEALTH V. H2 ENTERPRISES,INC,ET AL.
                                                        fPR(~PnSFnI STTPi1T,ATFn PRnTF.CTTVF nRnFR
                                                             ~n ..~~G ,~f                                         ■c      ~11~...~ ~~.,~
                                       ~t111 ~'1     (rji~                  i'i1 iv   ~   :~ i:.~    II~11 ~ :y




      1    resol     n as follows:
      2                     )    Within ten (10) calendar days after the meet and confer, or                                          such
      3            other dea 'ne as may be agreed in writing by the Disclosing Pa                                          , the party
      4            objecting to t e claim of confidentiality [or privilege] sha11 pr                                   ide counsel for
                   the Disclosing P         with a draft of a joint letter to the Co                          which sets forth the
      6            objecting party's pose 'on regarding the dispute.
      ~                   (b)    Within five 5) calendar days after r eipt of that draft letter, or by
 n~~ 8     ~ other deadlines as ma be agreed to i     riting by the objecting party, the
 ~ V
  r(   C ,~ 'sclosing Party shall provide unsel r the objecting party with an insert for
   ~,~ ~           that letter in electronic format whic           ets forth the Disclosing Party's position.
 l
~~                        (c)   If the Disclosin             arty fa' s to provide the insert within the time
    U12            period prescribed in th' paragraph, the                    signation of Confidential or Highly
    ~L
 ~jb 13            Confidential Info      ation or privilege designate                s shall be deemed lifted.
 ~,~~                     (d)     he letter will then be provided to th Court so that it may rule on
                          allenge to the confidentiality designation.
     16              othing 'herein shall be deemed to change the burdens of proof established by
     1~    applicable law.
     18            19.      ithout written permissi               om the Disclosing P                                       ourt ord r
     19     ecured after appropriate notice to all int                  person ,                    eceiving Party may not fil
      20      the public record in th'             ion any Confidential or Highly Confiden '                              nformation.
      21     owever, this       er does                                         e i ing o any ocu                                 er seal
      22   ~y party wishing to file Confidential or Highly Confidential Information in connection
      23   with a motion, brief, or other submission to the court must comply with the applicable
      24   local rules.
     25            If only portions of a document contain confidential information, the party filing
     26    the document shall submit to the court a redacted copy of the same, in accordance with '~
     2~    the Court's rules.                                                                                                                I~
     28            20.    Within five (5) calendar days after the final disposition of this Action4 ~
                                                                  OXY-HEALTH V. H2 ENTERPRISES, INC, ET AL.
                                                                fPROP(~SF.nI ~TTPiTT.ATFD PRnTF('TTVF; nRnFR
                                                           ~n . ~~~6 ,i/'
                                 11111 Y II   •' 1 r~'i:                    i~~ i~   .~:~              ~ h~.O ~~1~..
                                                                                            •~~11 ~ :r :               ~ti~




1    including any appeals, each Receiving Party must either return all Confidential or
2    Highly Confidential Information to the Disclosing Party or destroy such material,
3    including all copies, abstracts, compilations, summaries, and any other form in which
4    the Confidential Information may have been reproduced or captured.
5          Whether the Confidential or Highly Confidential Information is returned or
6    destroyed, the Receiving Party must submit a written certification to the Disclosing
~    Party by the five-day deadline that(a) identifies (by category, where appropriate) all the
8    Confidential or Highly Confidential Information that was returned or destroyed and (b)
9    affirms that the Receiving Party has not retained any copies, abstracts, compilations,
1o   summaries, or any other format reproducing or capturing any of the Confidential
11 Information.
12            Notwithstanding this provision, counsel for the Receiving Party may retain an
13 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
14   legal memoranda, correspondence, deposition and trial e~ibits, expert reports, attorney
15   work product, and consultant and expert work product, even if such materials contain
16   Confidential or Highly Confidential Information. Any such archival copies that contain
l~   or constitute Confidential or Highly Confidential Information remain subject to this
18   Order.

19         21.     Any non-party producing Confidential or Highly Confidential Information
2o   in this Action may be included in this Order by endorsing a copy of it and delivering the
21   endorsed copy to the party that made the request for information. The Requesting Party,
22   in turn, shall file the endorsed copy with the Court and serve it on counsel for the other
23   parties. The parties to this Action may designate information produced by other parties
24   or non-parties as Confidential or Highly Confidential as consistent with the terms and
25   provisions of this Order.
26         In the event that additional persons or entities become parties to this Action, such
2~   parties shall not have access to Confidential or Highly Confidential Information
28   produced by or obtained from any Disclosing Party until the newlyjoined parties o5
                                                                OXY-HEALTH V. H2 ENTERPRISES,INC,ET AL.
                                                              fPRnPO~Fnl ~TTPiTT.ATFn PROTFCTTVF(~RnFR
           1     ~ their counsel confirm in writing to all other parties that they have read this Order and
           2     ~ agree to be bound by its terms.
           3            22.      In the event that a Disclosing Party produces two or more identical copies
           4      of a document of which at least one copy is designated as Confidential or Highly
           5     ~ Confidential and at least one copy is not so designated, once such a discrepancy is
           6      discovered, all copies of the document shall be treated with the greatest amount of
                  protection so designated. If a Receiving Party identifies such a discrepancy, it shall
           8      promptly notify the Disclosing Party. Once the Disclosing Party identifies or becomes
           9      aware of the discrepancy, it shall promptly notify all other parties to the Action.
           io           23.        is Order shall not prejudice in any way the rights of any pa                 to
           11     introduce as evide eat trial any document, testimony, or other evidence su 'ect to this
   n
~~ 12             Order that is otherwis admissible, or prejudice in any way the rig              of any party to
           1,3    object to the authenticity o admissibility into evidence of any          current, testimony, or
    ~ ~f~l4             evidence subject to this          A party that intend        o present or that antiicipates
 ~- ~~5 ~ that another party may present                  ~idential or H' ly Confidential Information at a
   1S
           16     hearing or trial shall bring that issue to    Cq~frt's and parties' attention by motion or in
 ~~      a pretrial memorandum without disci         the Confidential or Highly Confidential
   ~~
      18 Information. The Court may there er make         orders as are necessary to govern the
 ~
 ~~ '~ 9 rise of such documents or i rmation at trial. In    event that Confidential or Highly
,~.1`' ~       o Confidential Informatigrfis used in open court during           court proceeding or filed as a
 In j
 C                trial e~ibit, the    terial shall lose its confidential status a     become part of the public
   ~'       2     record, unle     the Disclosing Party applies for and obtains            order from the court
           23     specific    y maintaining the confidential status of particular mater 1. Before any court
           24     proc ding in which Confidential [or Highly Confidential] Informati               is to be used,
           25     cRlunsel will confer in good faith on such procedures that may be necessary r advisable
           26     to protect the confidentiality of any such Confidential or Highly Co                     dential
           27     Information.
           28           24.      Nothing in this Order or any designation of confidentiality hereunder, 06
                                                                 OXY-HEALTH V. H2 ENTERPRISES,INC,ET AL.
                                                               fPROPnSFDI STTPiTT.ATFn PR(~TF,(:'TTVF, nRnF.R
                                                       ~n .                       ■   •i`^~ I ~ II ~ ~v   ■¢ .
                               ♦r1J 1 1i1   1 ~~i v           :~1G ,~I' i%i~ :r                               `:O ~~1.   ~+~;y




1    any failure to make such designation, shall be used or characterized by any party as an
2    admission by any party.
3          25.    The parties agree that a designation of information as Confidential or
4    Highly Confidential is not intended to be and shall not be construed as an admission
5    that the Confidential or Highly Confidential Information is relevant to a party's claims
6    or defenses, nor subject to an applicable privilege or protection.
~.         26.    Nothing in this Order shall be deemed an admission that any particular
8    Confidential or Highly Confidential Information is entitled to protection under this
9    Order, Fed. R Civ. P. 26(c) or any other law.
10         27.    The treatment accorded under this Order shall survive the termination of
11 this Action.
12         28.    This Order shall not prevent any party from applying to the Court for
13   further or additional protective orders, for the modification of this Order, or from
14   agreeing with the other parties to modify this Order, subject to the Court's approval.
15   SO ORDERED:
16

17
     DATED: ~ ~
                                                                Hon. Judge oft e U.S. Dist '                      Court
18
                                                                               Suzanne`f~Segai
19                                                                           U.S. Magistrate Judge
     SO STIPULATED:
20                                                    PLAINTIFF: OXY-HEALTH, LI,C.
21
     DATED: 04/17/2019                                                  / s/
22                                                    SAMIR PATEL, MANAGER
23

24   SO, JOINED BY COUNSEL:
     LAW OFFICE OF SUNIL A. BRAHMBHATT, PLC.
25

26   DATED: 04/17/2019                                         /s/
                                                      SIINIL A. BRA~IlVIBHATT, ESQ.
27
                                                      ATTORNEY FOR OXY-HEALTH, LLC
28
                                                                                                   17
                                                            OXY-HEALTH V. H2 ENTERPRISES, INC, ET AL.
                                                          fPRnPn~Fnl ~TTPiJLATF.D PRnTFCTTVF nRDF.R
                                                     ~n . .~//~.il                                    ~~
                         ~r111 M',, 1   •' 1 r~i~                    i~~ :r   ~   '~:~   ii~il ~ i~        .ti:O ~~1~...~ ~, ';~




1    SO STIPULATED:
2
                                                 DEFENDANT: H2 ENTERPRISE,INC.
                                                (erroneously sued as H2 ENTERPRISES,INC.)
3

4
     DATED: 04/17/2019
                                                    CHING WEN YEH,PRESIDENT
5

6
                                                    DEFENDANT

7    DATED: 04/17/2019                                          / S/
                                                    CHING WEN YEH, AN INDIVIDUAL
8

9

to SO,JOINED BY COUNSEL: LIBERATORS,P.C.
11   DATED: 04/17/2019                                   /s/
                                                    ANTHONY A. LIBERATORS,ESQ.
12
                                                    ATTORNEY FOR DEFENDANTS
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                                                   18~
                                                          OXY-HEALTH V. H2 ENTERPRISES,INC,ET AL.
                                                        fPRnPnSFnI ~TTPiIT,ATFn PRnTFC'TTVF nRnFR
                                            " 1 I~j~:    ~n . ~~,G .~I'
                              1lll 1 Y '1                                 i%i~ .r   ~   'i`.~   :+~i~ll ~ :y   ~::~~:~ ~~1~...~ I ';i




1
                                                    EXHIBIT A
2                                           ACKNOWLEDGEMENT
3    I,                ~                                ,declare that:
4         1. I have received a copy of the Stipulated Protective Order that was entered by

5
              the Court on                                                               in the pending federal court
              action entitled Oxy-Health, LLC v. H2 Enterprises, Inc., et al., Case No. 2:18-
6
              cv-4066-MWF(SSx)(the "Protective Order").
          2. I have carefully read and understand the provisions of this Protective Order,
8
              and I agree to abide by its terms.
9
          3. I will hold in confidence, will not disclose to anyone other than those persons
10            specifically authorized by the Protective Order, and will not copy or use for
11            purposes other than for this Action any information designated "Confidential"
12            [or "Highly Confidential"] that I receive in this Action, except to the extent that
13            such information designated "Confidential" [or "Highly Confidential"] is or

14
              becomes public domain information or otherwise is not deemed "Confidential"
              [or "Highly Confidential"] in accordance with the Confidentiality Agreement.
15
          4. I certify that I will not use any confidential information for any business or
16
              competitive purpose.
17
          5. I agree that at the conclusion of the litigation, I will return all confidential
18
              information to the party or attorney from whom I received it.
19        6. I agree to subject myself personally to the jurisdiction of this Court for the
20            purpose of proceedings relating to my performance under, compliance with, or
21            violation of the Protective Order.

22        7. I understand that disclosure of information designated "Confidential" [and

23
              "Highly Confidential"] in violation of the Protective Order may constitute
              contempt of court.
24
              I declare under penalty of perjury that the foregoing is true and correct.
25

26
     Dated:
27
                                                                            Name:
28
                                                                                                                                        19
                                                              OXY-HEALTH V. H2 ENTERPRISES,INC,ET AL.
                                                            fPROP(~SFnI STTPIJi.ATFn PRnTFCTTVF nRnFR
